Citation Nr: 0117260	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  96-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post arthrotomy of the 
right knee with internal derangement with sequelae, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied a rating in 
excess of 10 percent for service-connected right knee 
disability (characterized as traumatic arthritis).  The 
veteran entered notice of disagreement with this decision in 
March 1996; the RO issued a statement of the case in March 
1996; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in April 1996.  The Board remanded 
this case to the RO in September 2000 for additional 
development, including a VA compensation examination.  The 
examination was conducted and the case has been returned to 
the Board for continued appellate determination. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected post arthrotomy of the 
right knee with internal derangement with sequelae (other 
than arthritis) is manifested by intermittent episodes of 
giving way, swelling and effusion, a well-healed incision, 
patellofemoral crepitation, slight quadriceps atrophy, medial 
joint line tenderness, and slight laxity in the medial 
collateral ligament. 

3.  The veteran's right knee arthritis is manifested by X-ray 
evidence of arthritis with objective evidence of limitation 
of flexion at approximately 80 degrees due to pain, including 
limitation due to lack of endurance and during flare-ups, and 
no limitation of extension, including due to fatigability.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for post arthrotomy of the right knee with internal 
derangement with sequelae (not including arthritis) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic 
Code 5257 (2000).

2.   The schedular criteria for a separate disability rating 
of 10 percent for arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003, 5260 (2000); VAOPGCPREC 9-
98 (Aug. 14, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which was 
enacted during the pendency of this claim, now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical examination when 
such examination may substantiate entitlement to the benefits 
sought, as well as notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  The Board finds 
that, in this veteran's case, the requirements of the 
Veterans Claims Assistance Act of 2000 have been met.  In 
this regard, the Board notes that the veteran was afforded a 
VA orthopedic examination in January 2001, as well as a VA 
examination in October 1999.  The RO advised the veteran in 
the rating decision, statement of the case, and supplemental 
statements of the case, what must be demonstrated to 
establish an increased rating for his right knee disability, 
including a separate rating based on arthritis with 
limitation of motion.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all treatment 
records which might be relevant to the veteran's claim, and 
the veteran has not identified any additional treatment 
records which have not been obtained; the veteran indicated 
in his claim that he had not received any recent treatment 
for his right knee from either VA or private sources.  
Accordingly, no further notice or assistance to the veteran 
in acquiring medical evidence is required by the new statute.  

The Board notes that the RO originally developed the issue 
currently on appeal as entitlement to an increased rating for 
traumatic arthritis of the right knee, while the Board, in 
the September 2000 Remand, characterized the issue as one of 
entitlement to an increased rating for post arthrotomy of the 
right knee with internal derangement with sequelae.  The 
March 1996 statement of the case and supplemental statements 
of the case informed the veteran of the rating criteria under 
Diagnostic Code 5257 as well as rating for painful motion 
associated with arthritis, including rating criteria based on 
loss of motion.  A January 2001 rating decision and January 
2001 supplemental statement of the case during the Remand 
recognized both rating criteria in its characterization of 
the issue as evaluation of service-connected post arthrotomy 
of the right knee with internal derangement with sequelae, 
including post-traumatic osteoarthritis.  Finally, the Board 
notes that the representative's written briefs addressed both 
aspects of the rating claim.  For these reasons, the Board 
finds that the veteran has not been prejudiced by the 
characterization of the  appealed issue addressed in this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Diagnostic Code 5257 provides that, for impairment of the 
knee when there is a recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  
 
Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997).  For a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent 
(noncompensable) rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).  In 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
ratings for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees is rated as 0 percent disabling, and limitation 
of flexion of the leg to 45 degrees is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees or less is 
rated as noncompensably disabling, and limitation of 
extension to 10 degrees is rated as 10 percent disabling.  
38 C.F.R. § 4.71a. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

In this case, a 10 percent rating for post arthrotomy of the 
right knee, with internal derangement and sequelae, has been 
in effect from June 1981, rated under Diagnostic Code 5257.  
This rating was based on an in-service injury of the right 
knee while playing basketball and a repair of the right knee 
ligament and excision of the right medial collateral ligament 
and medial meniscus.  The original grant of service 
connection for right knee disability did not include 
arthritis of the right knee.  The evidence of record at that 
time did not include X-ray evidence or a diagnosis of right 
knee arthritis.  A VA compensation examination in September 
1981 reflects that the veteran's complaints at that time 
included right knee pain, weakness, swelling, and tenderness, 
and clinical findings which included atrophy and minimal 
weakness of the right quadriceps, medial arthrotomy incision, 
joint effusion, and ranges of motion of the right knee within 
normal limits.

In June 1995, the veteran filed a claim for increased rating, 
contending that an increase is warranted because of right 
knee pain and arthritis.  Through his representative, he 
specifically contends that arthritis of the right knee should 
be rated separately (under Diagnostic Code 5003) from his 
instability of the right knee (under Diagnostic Code 5257).  

At the most recent VA orthopedic examination in January 2001, 
the veteran complained of debilitating right knee pain mainly 
on the medial side which limited his walking, with 
intermittent episodes of giving way, daily swelling, and 
flare-ups about two times per week, for which he had to sit 
down and take anti-inflammatory medications.  Examination 
noted an antalgic gait, shortened stride length, slight 
lateral thrust in the right knee, a well-healed incision, a 
1+ effusion in the knee, patellofemoral crepitation with 
active flexion and extension, quadriceps strength of 4+/5, 
with slight quadriceps atrophy, and medial joint line 
tenderness.  The examiner also noted that ligamentous 
examination showed slight laxity in the medial collateral 
ligament, although this was likely to be pseudolaxity, and 
there was no instability.  Ranges of motion of the right knee 
were recorded as follows: 100 degrees of flexion, limited by 
pain at 95 degrees (after 3 repeated motions, flexion was to 
90 degrees, limited by lack of endurance); 0 degrees of 
extension, limited by weakness at 0 degrees (after 3 repeated 
motions, extension was to 0 degrees, limited by 
fatigability).  X-rays revealed moderate degenerative changes 
in the right knee with joint space narrowing, marginal spur 
formation, sclerotic changes of the articular margins, as 
well as patellar spurs and minimal narrowing of the 
retropatellar joint space.  The diagnosis was post-traumatic 
osteoarthritis of the right knee.  The VA examiner offered 
the opinion ("at least as likely as not") that, during 
flare-ups, the veteran's right knee disability worsened by an 
additional 10 percent.  

The Board notes that, although the veteran had been rated 
under Diagnostic Code 5257 since June 1981 (10 percent for 
internal derangement manifested by laxity), in the December 
1995 rating decision on appeal, the RO determined that the 
veteran's right knee disability included traumatic arthritis, 
which is rated based on limitation of motion (including 
limitation of motion due to pain).  While the Board agrees 
with the RO's finding that traumatic arthritis is a part of 
the veteran's service-connected right knee disability, such a 
finding does not preclude a rating under Diagnostic Code 5257 
for ligament laxity (analogous to recurrent subluxation or 
lateral instability).  As indicated below, arthritis and 
instability of the knee may be rated separately under the 
diagnostic criteria of Diagnostic Codes 5010-5003-5260 and 
Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

However, in rating the veteran's service-connected right knee 
disability, the governing regulations provide that 
symptomatology associated with service-connected post 
arthrotomy of the right knee with internal derangement with 
sequelae (rated as analogous to recurrent subluxation or 
lateral instability), and symptomatology attributable to 
arthritis of the right knee, including painful motion, 
weakness, and fatigue, must be considered under only one set 
of rating criteria.  VA disability compensation regulations 
provide that the rating of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

After a review of all the evidence, the record reflects that 
the veteran's service-connected post arthrotomy of the right 
knee with internal derangement with sequelae (not including 
arthritis) is manifested by intermittent episodes of giving 
way, swelling and effusion, a well-healed incision, 
patellofemoral crepitation, slight quadriceps atrophy, medial 
joint line tenderness, and slight laxity in the medial 
collateral ligament.  The Board notes that the January 2001 
VA examination noted no actual instability of the right knee.  
However, the veteran has been historically rated under 
Diagnostic Code 5257 since 1981, based primarily on a finding 
of laxity of the medial collateral ligament.  The most recent 
VA examination report also reflects clinical findings of 
effusion, crepitation, medial joint line tenderness, and 
slight laxity in the medial collateral ligament.  Finally, 
the Board has considered the veteran's own current and 
historical reporting of his right knee giving way, which the 
evidence does not otherwise call into question.  

For these reasons, the Board finds that a 10 percent rating 
under Diagnostic Code 5257 for service-connected post 
arthrotomy of the right knee with internal derangement with 
sequelae (for which the veteran has been rated 10 percent 
since 1981) is warranted, as the right knee symptomatology is 
analogous to not more than slight impairment of the knee 
involving recurrent subluxation or lateral instability.  A 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted, however, because the evidence does not 
demonstrate right knee disability more analogous to moderate 
recurrent subluxation or lateral instability; the evidence 
shows only laxity of the medial collateral ligament, with no 
finding of actual instability of the right knee.  38 U.S.C.A. 
§§ 1155, 5107; Veterans Claims Assistance of Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.71a, Diagnostic Code 5257.  

The Board finds that, although a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted, a 
separate 10 percent rating is warranted under Diagnostic 
Codes 5010-5003 for arthritis of the right knee which is 
manifested by some painful limitation of motion.  The 
evidence reflects that the veteran has been diagnosed with 
right knee post-traumatic osteoarthritis based on recent X-
ray findings.  The rating schedule provides that the 
veteran's traumatic arthritis of the knee is to be rated as 
degenerative arthritis, which in this case is to be rated 
based on limitation of motion of the veteran's service-
connected right knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5003.  

A VA General Counsel precedent opinion, VAOPGCPREC 23-97 
(July 1, 1997), determined that where a knee disability is 
already rated under Diagnostic Code 5257, a separate rating 
may be considered under Diagnostic Code 5003 for arthritis of 
the knee, where there is limitation of motion under 
Diagnostic Code 5260 (flexion) or 5261 (extension) which is 
to a noncompensable degree.  In this case, the schedular 
rating criteria for a compensable rating under Diagnostic 
Codes 5260 (limitation of flexion) or 5261 (limitation of 
extension) have not been met.  38 C.F.R. § 4.71a.  The 
evidence reflects that the veteran's right knee disability is 
manifested by flexion limited to 90 degrees (limited by lack 
of endurance), and extension limited to 0 degrees (with and 
without fatigability).  Even with consideration of painful 
motion, weakness, and fatigability with motion, and even 
considering an additional 10 percent limitation of motion 
which the most recent VA examination indicated occurs during 
flare-ups, right knee flexion even during flare-ups would be 
limited only to approximately 80 degrees, with extension 
limited only to 0 degrees.  Even with consideration of 
factors indicated by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 
Vet. App. 202, the evidence still does not demonstrate 
limitation of flexion which approximates 60 degrees nor 
limitation of extension which approximates 5 degrees to 
warrant a noncompensable rating.  38 C.F.R. § 4.71a.  While 
limitation of flexion was to 45 degrees on VA examination in 
October 1999, flexion prior to and thereafter, on VA 
examinations in November 1995, August 1998 and January 2001, 
respectively, was 120, 115 and 100 degrees.  The findings on 
examination in January 2001 are felt to best represent 
impairment due to limitation of flexion overall.

However, in a precedent opinion, VA's General Counsel 
concluded that, even if the veteran technically has full 
range of motion but the motion is inhibited by pain, a 
minimum compensable rating for arthritis under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 would be available, citing to 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
VAOPGCPREC 9-98 (Aug. 14, 1998).  In this case, as the 
veteran's right knee arthritis, which has been confirmed by 
X-ray findings, is supported by some evidence of painful 
motion, specifically the recent VA 


examination report which revealed tenderness, the Board finds 
that the schedular criteria for a 10 percent rating for 
traumatic arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5003; VAOPGCPREC 9-98 (Aug. 14, 
1998).  The findings are consistent with the veteran's 
history of complaints of right knee pain, tenderness, 
swelling, weakness, and right knee flare-ups which produce 
some loss of motion.  In this case, where the limitation of 
motion of the right knee is noncompensable under the 
appropriate diagnostic codes, the Board finds that a rating 
of 10 percent, but not more, is for application for the right 
knee (a major joint).  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

In making this determination, the Board has considered 
referral of this case for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  The Board notes that the veteran has not 
recently been hospitalized for treatment of his right knee 
disorder.  The evidence shows that the veteran works in 
security and is on his feet regularly.  He is not shown to 
have been unable to perform his job responsibilities, 
notwithstanding that he experiences increased knee throbbing, 
aching and popping especially at the end of the work day.  
For these reasons, the Board finds that the evidence in this 
case does not present such exceptional or unusual factors, 
and there is no basis for referral for extra-schedular 
consideration.




ORDER

An appeal for a rating in excess of 10 percent for post 
arthrotomy of the right knee with internal derangement with 
sequelae is denied. 

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

